IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11369
                         Summary Calendar



BRANDY M. THOMAS,

                                          Plaintiff-Appellant,

versus

LARRY G. MASSANARI,
ACTING COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 7:00-CV-18
                      --------------------
                         August 16, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Brandy Michelle Thomas appeals the magistrate judge’s

decision affirming the Commissioner of Social Security’s denial

of her applications for disability insurance benefits and

supplemental security income.   Thomas contends that substantial

evidence does not exist to support the Commissioner’s decision

that she did not meet the listing for chronic heart failure with

evidence of ventricular dysfunction.   She asserts that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11369
                                -2-

Administrative Law Judge (“ALJ”) erroneously determined that her

testimony was not credible.

     Thomas contends also that substantial evidence does not

exist to support the ALJ’s determination that she could return to

her past work and that the ALJ’s conclusion regarding her ability

to return to her past work resulted from legal error.    Thomas

asserts that the ALJ did not evaluate correctly whether her past

work as a cashier constituted substantial gainful activity, did

not consider her inability to work in areas that involved

exposure to microwaves, and did not consider evidence provided by

her former employer.

     Thomas’ medical records do not establish that she suffers

from the enumerated conditions in the listing, nor do they

establish Thomas’ “inability to carry on any physical activity,”

which is required by 20 C.F.R. pt. 404, subpt. P, app. 1, § 4.02A

(2000).   The ALJ properly relied on objective medical evidence to

justify his rejection of Thomas’ subjective complaints.     See

Falco v. Shalala, 27 F.3d 160, 163 (5th Cir. 1994); see also

Jones v. Bowen, 829 F.2d 524, 527 (5th Cir. 1987).

     Thomas does not challenge the ALJ’s determination that her

past work as a drive-in car hop and a set-up dietary cook at a

nursing home constituted substantial gainful activity.    Thomas

bore the burden of proving her disability.   See Leggett v.

Chater, 67 F.3d 558, 566 (5th Cir. 1995).

     The ALJ specified that Thomas’ ability to return to work was

limited by her need to avoid any work that involved direct

exposure to hazards and electromagnetic fields since she has a
                           No. 00-11369
                                -3-

pacemaker.   Thomas’ record provided no indication that her past

work presented a problem due to exposure to microwaves.   Her

record indicated that her pacemaker was operating effectively.

The ALJ was not required to investigate potential problems that

were not indicated by the record and that were not raised by

Thomas.   See Leggett, 67 F.3d at 566.

      After reviewing the record, we hold that the Commissioner’s

decision was supported by substantial evidence and that the

proper legal standards were used in evaluating the evidence.     See

Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

Accordingly, the Commissioner’s decision denying benefits is

AFFIRMED.